 
 
I 
108th CONGRESS
2d Session
H. R. 4868 
IN THE HOUSE OF REPRESENTATIVES 
 
July 20, 2004 
Mr. Ferguson introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To direct the Secretary of Transportation to conduct a test to determine the costs and benefits of requiring jet-propelled aircraft taking off from Newark International Airport, New Jersey, to conduct ascents over the ocean, and for other purposes. 
 
 
1.Test of aircraft ocean routing
(a)In generalIn order to examine an option for reducing aircraft noise over communities in New Jersey, the Secretary of Transportation shall conduct a 6-month test to determine the costs and benefits of requiring jet-propelled aircraft to conduct ascents after taking off from Newark International Airport, New Jersey, over the ocean.
(b)Commencement deadlineThe Secretary shall commence the test under this section not later than 45 days after the date of enactment of this Act. 
2.Report
(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall transmit to Congress a report on the results of the test conducted under section 1. 
(b)ContentsThe report shall include an analysis of the effects on noise reduction of ocean routing of aircraft taking off from Newark International Airport and any recommendations and comments of the Secretary concerning ocean routing of air carrier aircraft taking off from Newark International Airport. 
 
